Citation Nr: 0217557	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  01-01 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to 
herbicide exposure in Vietnam.

2.  Entitlement to service connection for hypertension.

[The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD), also on appeal, will be 
addressed in a separate and forthcoming decision.]


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

The veteran and a therapist


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
March 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico in December 1999 and July 2001.  

The veteran's appeal also includes the issue of entitlement 
to service connection for PTSD.  However, the Board has 
determined that additional development is necessary in 
regard to this issue, and this development will be 
accomplished by the Board in accordance with the newly 
enacted provisions of 38 C.F.R. § 19.9 (2002). This issue 
will addressed in a separate and forthcoming decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no competent medical evidence of an etiological 
relationship between the veteran's current diabetes mellitus 
and service and no such evidence that this disease was 
manifest within one year following service, and he has not 
been shown to have served in Vietnam.

3.  There is no competent medical evidence of an etiological 
relationship between the veteran's current hypertension and 
service and no such evidence that this disease was manifest 
within one year following service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and was not incurred as due to herbicide exposure in 
Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2002).

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's duties 
in developing a claim for a VA benefit.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was enacted.  The 
VCAA redefines the VA's obligations with respect to its duty 
to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 
2002).  See also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) 
(relating to the definition of new and material evidence) 
and to the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii) (pertaining to VA assistance in the case of 
claims to reopen previously denied final claims), which 
apply to any application to reopen a finally decided claim 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran, 
and there is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date.  The 
Board is aware that the veteran was awarded Social Security 
Administration (SSA) disability benefits in September 1984; 
however, as the corresponding decision does not indicate 
treatment for either of his claimed disorders, there is no 
basis for requesting the evidentiary record upon which this 
decision was based.  Additionally, while the RO has not 
afforded the veteran VA examinations in conjunction with his 
claims, the Board has determined that, for reasons described 
in further detail below, such development is not "necessary" 
under 38 U.S.C.A. § 5103A(d) (West Supp. 2002).

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claims has also been met, as 
the RO informed him of the need for such evidence in a May 
2001 letter and a May 2002 Statement of the Case.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2002).  These 
issuances, which include a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contain a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and 
which portion the VA would attempt to obtain on his behalf.  
The specific requirements for a grant of the benefits sought 
on appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of 
this case.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  Also, certain chronic diseases, including diabetes 
mellitus and cardiovascular diseases, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 


II.  Diabetes mellitus

Initially, the Board is aware that the veteran has 
attributed his diabetes mellitus to herbicide (Agent Orange) 
exposure in Vietnam.  Under 38 U.S.C.A. § 3.307(a)(6)(iii) 
(2002), a veteran who had active military, naval, or air 
service in the Republic of Vietnam during the Vietnam Era 
and has one of the diseases listed in 38 C.F.R. § 3.309(e) 
(2002) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to 
any such agent during that service.  In such circumstances, 
service connection may be granted on a presumptive basis for 
the diseases listed in 38 C.F.R. § 3.309(e) (2002), which 
include type II/adult onset diabetes mellitus.  

However, the Board observes that the veteran's DD Form 214 
and AF Form 7 do not reflect overseas service in any 
location other than Taiwan.  The Board is aware that, in a 
March 2000 statement, an acquaintance of the veteran 
reported his own service in Tuy Hua, Vietnam and stated that 
he encountered the veteran at a non-commissioned officers' 
club in that location in May 1968.  However, personnel 
records received by the RO in April 2002 do not confirm that 
the veteran served in Vietnam.  Accordingly, in the absence 
of confirmation of the veteran's claimed Vietnam service, 
there is no basis for consideration of 38 U.S.C.A. 
§§ 3.307(a)(6)(iii) and 3.309(e) (2002).  Therefore, the 
Board will consider the veteran's claim on only a direct 
service connection basis.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).
  
The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, symptoms of diabetes mellitus.  
Rather, the veteran was first noted to have elevated glucose 
levels in January 2000 and was diagnosed with diabetes 
mellitus in February 2000.  None of the veteran's treatment 
providers, to date, has suggested that there is an 
etiological relationship between this disorder and service.  

In the absence of any competent medical evidence of a causal 
relationship between the veteran's diabetes mellitus and 
service, the Board finds that a VA examination addressing 
the etiology of this disorder is not "necessary" under 
38 U.S.C.A. § 5103A(d) (West Supp. 2002), as there is no 
reasonable possibility that such an examination would yield 
findings tending to support the veteran's contentions.  See 
also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim).  

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as articulated in the 
testimony from his March 2002 VA hearing.  However, the 
veteran has not been shown to possess the requisite 
credentials or training needed to render a competent opinion 
as to medical causation.  As such, his lay testimony does 
not constitute competent medical evidence and lacks any 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 
9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for diabetes 
mellitus, to include as due to herbicide exposure in 
Vietnam, and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002). 


III.  Hypertension

As a preliminary matter, the Board is aware that the veteran 
has argued that service connection should be granted for 
hypertension because this disability was incurred as 
secondary to diabetes mellitus.  Such secondary service 
connection claims are contemplated under 38 C.F.R. § 3.310 
(2002).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  However, the Board has determined above that 
service connection is not warranted for diabetes mellitus, 
and the provisions of 38 C.F.R. § 3.310 are therefore not 
applicable.  Rather, the veteran's claim will be addressed 
solely on a direct service connection basis.

The Board has reviewed the veteran's service medical records 
and observes that there is no indication of elevated blood 
pressure readings during service; indeed, his February 1969 
separation examination report contains a blood pressure 
reading of 120/80.  The veteran was first noted to have 
elevated diastolic pressure in April 1983, when a private 
medical consultation revealed blood pressure of 116/90.  The 
veteran subsequently underwent treatment at a VA facility 
for chronic elevated blood pressure in January 2000 and was 
diagnosed with hypertension.  None of the veteran's 
treatment providers, to date, has suggested that there is an 
etiological relationship between this disorder and service.  

In the absence of any competent medical evidence of a causal 
relationship between the veteran's hypertension and service, 
the Board finds that a VA examination addressing the 
etiology of this disorder is not "necessary" under 
38 U.S.C.A. § 5103A(d) (West Supp. 2002), since there is no 
reasonable possibility that such an examination would 
produce findings tending to support the veteran's 
contentions.  See also Maxson v. Gober, supra.

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as articulated in the 
testimony from his March 2002 VA hearing.  As noted above, 
however, the veteran has not been shown to possess the 
requisite credentials or training needed to render a 
competent opinion as to medical causation.  As such, his lay 
testimony does not constitute competent medical evidence and 
lacks any probative value.  See Routen v. Brown, 10 Vet. 
App. at 186.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for hypertension, and 
the claim must be denied.  Again, as the preponderance of 
the evidence is against his claim, the provisions of 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002) concerning 
the resolution of doubt as to an outstanding issue are not 
applicable.


ORDER

The claim of entitlement to service connection for diabetes 
mellitus, to include as due to herbicide exposure in 
Vietnam, is denied.

The claim of entitlement to service connection for 
hypertension is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

